Citation Nr: 1640104	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  10-36 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for radiculopathy of the right upper extremity, claimed as secondary to a cervical spine disorder.

4.  Entitlement to service connection for radiculopathy of the left upper extremity, claimed as secondary to a cervical spine disorder.

5.  Entitlement to service connection for radiculopathy of the right lower extremity, claimed as secondary to a lumbar spine disorder.

6.  Entitlement to service connection for radiculopathy of the left lower extremity, claimed as secondary to a lumbar spine disorder.

7.  Entitlement to service connection for headaches, to include as secondary to lumbar and cervical spine disorders, and/or service-connected bilateral sensorineural hearing loss.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), claimed as a result of military sexual trauma and/or as secondary to lumbar and cervical spine disorders.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.   
This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and March 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his January 2015 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting in Washington, D.C.  In December 2015, a letter was sent to the Veteran at his last known address informing him of the time, date and place of the hearing; however, he did not appear for his scheduled hearing.  As such, the Board deems his request for a hearing withdrawn, and shall proceed with appellate review.  38 C.F.R. § 20.702(d) (2015).

In March 2016, the Board remanded the case for additional development, and it now returns for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The claim for service connection for headaches is decided herein.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his currently diagnosed chronic atypical headaches are shown to be caused by his service-connected bilateral sensorineural hearing loss.  


CONCLUSION OF LAW

The criteria for service connection for chronic atypical headaches, as secondary to service-connected bilateral sensorineural hearing loss, are met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for chronic atypical headaches herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303(a).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Board notes that the Veteran has offered various theories of entitlement to service connection for his headaches; however, as will be discussed below, the evidence only supports an award of service connection on a secondary basis.  In this regard, as the Board herein grants service connection for such claimed disorder as proximately due to the Veteran's bilateral sensorineural hearing loss, it is not necessary to address the remaining theories of entitlement.  See, e.g., Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008).

VA clinical notes reflect that the Veteran has a headache disorder, which he attributes to an in-service fall, or, in the alternative, his lumbar and cervical spine disorders, as well as his service-connected bilateral sensorineural hearing loss.  However, his service treatment records are negative for reports of headaches or residuals of a fall.  A chronic headache disability is not noted on his August 1968 separation examination.

In June 2006, the Veteran complained of feeling off balanced with left-sided headaches and nausea.  It was noted that he had a history of a head injury a week previously when he hit his left side of his head while getting into the car.  The impression included dizziness, headache and nausea, and head trauma four days previously.  A May 2011 head CT and July 2011 brain MRI were negative.  The latter imaging test also indicated that the Veteran's 7th and 8th nerve complexes were unremarkable.

In October 2012, the Veteran presented with a chronic headache for the prior year that began during an episode when he woke up with sudden hearing loss, vertigo, and tinnitus.  He indicated that the vertigo had subsided and the tinnitus had reduced; however, the headache persisted.  In this regard, the Veteran reported that the headache was in the left temporal region, throbbed, and worsened immediately with loud noises.  The neurologist noted that the Veteran had prior medical history of migraine headaches 20 years previously with nausea/vomiting and photo/phonophobia.  However, he diagnosed atypical headache and noted that the Veteran's headaches did not clearly fit into any usual category.  The feature of the headache suggested that the 8th nerve is provoking the symptoms, although it was unclear how such was occurring.  The physician further indicated that the headaches did not appear to have migrainous features, and does not fit cluster headaches, tension headaches, SUNCT/SUNA, or paroxysmal hemicrania, although such had been considered.  Such was noted to be treated as neuropathic pain as there seemed to be some potential relationship.

The Veteran was afforded a VA examination in January 2013, at which time chronic atypical headaches was diagnosed.  At such time, he reported an onset of headaches during service, as well as a theory that his headaches may be the result of his hearing loss.  The examiner reviewed the record and examined the Veteran, and found that his headaches were not as least as likely as not related to his hearing loss because, while it was thought that the 8th cranial nerve may be involved, a July 2011 MRI revealed an unremarkable 8th cranial nerve.  Furthermore, the examiner indicated that medical literature did not support such a link.  

Thereafter, during an August 2013 VA neurology consult, a VA specialist in neurology found that the Veteran's headache pathology was associated with his hearing loss.  Such a finding is supported by other medical evidence of record, including an April 2013 clinical note in which the Veteran reported that his headaches were greatly reduced by placing a cotton ball in his left ear to muffle sound, and the Veteran's report headaches after exposure to loud noise during an April 2015 VA audiological examination.  

Upon review of the record, the Board finds that there is evidence both for and against the Veteran's claim for service connection for a headache disorder as secondary to his service-connected bilateral sensorineural hearing loss.  Specifically, the January 2013 VA examiner found that medical literature did not support a conclusion that headaches can be etiologically related to hearing loss.  However, during an August 2013 neurology consultation, a VA neurologist noted that the Veteran's proper diagnosis was sensorineural hearing loss with associated headaches.  The wording chosen by the VA neurologist leaves little doubt as to that physician's opinion as to the etiology of the Veteran's headaches.  

The Board finds that both the VA examination and the August 2013 neurological consultation are reasonably based on a personal examination of the Veteran, the medical professional's own professional judgment, and the Veteran's overall clinical picture as noted in the record.  Both findings relied upon sound medical principles in reaching a  conclusion.  Thus, the Board finds that such are competent and credible evidence as to the relationship between the Veteran's service-connected hearing loss and his headaches, and, as such, are entitled to equal probative weight.  

Based on the foregoing, the Board finds that the evidence of record is at least in equipoise in establishing that the Veteran's chronic atypical headaches are proximately due to his service-connected bilateral sensorineural hearing loss.  As such, all reasonable doubt is resolved in the Veteran's favor, and service connection for chronic atypical headaches as secondary to service-connected hearing loss is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for chronic atypical headaches, as secondary to service-connected hearing loss, is granted.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Additionally, a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268 (1998).

As an initial matter, the Board finds that a remand is necessary in order to ensure compliance with the March 2016 remand orders.  In this regard, at such time, the Board directed that the AOJ obtain the Veteran's VA treatment records from the VA Medical Center (VAMC) in Tampa, Florida, for the period prior to December 2006, as well as all treatment records dated since October 2012.  However, the record reflects that the AOJ obtained all VA treatment records between December 2006 and March 2016.  As such, another remand is required in order to obtain the outstanding VA treatment records dated prior to December 2006.  

With regard to the Veteran's claims for service connection for lumbar and cervical spine disorders, the record reflects that he has been diagnosed with both degenerative disc disease and osteoarthritis of the lumbar spine and the cervical spine, which he attributes to an in-service fall down a ladder.  The Veteran has contended on several occasions that he has experienced significant back and neck pain since that time.  

The Veteran was afforded VA examinations of his back and neck in April 2016, pursuant to the Board's March 2016 remand.  The examiner noted the service treatment records, which are silent for a lumbar spine or cervical spine disorder, chronic neck and back pain, or residuals of a fall, and concluded that, absent a showing of such disability in the service treatment records, the Veteran's disorders were more likely attributable to aging and obesity.  

A review of the examination report reflects that the examiner thoroughly reviewed the medical evidence of record.  However, the report fails to discuss the Veteran's competent statements as to continuous back and neck symptoms since service.  Additionally, the examiner failed to discuss a December 1999 X-ray study of the Veteran's cervical spine, which reported osseous abnormalities that may be consistent with remote trauma to the cervical vertebrae, nor did he discuss a July 2010 MRI of the Veteran's cervical spine which noted a "congenitally narrowed spinal canal at C4 and C5."  Finally, while the examiner discussed the etiology of the Veteran's degenerative disc disease, he did not address the etiology of his diagnosed spondylolisthesis or osteoarthritis, including whether either of these disorders may have had their onset in a trauma to the vertebrae.  As a result, the record as it currently stands is inadequate to decide whether entitlement to service connection for a lumbar spine or cervical disorder is warranted.  Thus, remand is required so that clarification of the examiner's April 2016 opinion may be obtained.  

Furthermore, as the outcome of the Veteran's claims for service connection for a lumbar spine and cervical spine disorders impacts his pending claims for service connection for radiculopathy of each extremity as secondary to such disorders, such claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  As such, Board consideration of the Veteran's appeal concerning his claims for radiculopathy of each extremity must be deferred pending the AOJ's adjudication of his lumbar spine and cervical spine claims.

As to the claim for service connection for an acquired psychiatric disorder, the Veteran has been diagnosed with PTSD, anxiety disorder, and depression.  The Veteran reports that his symptoms, and in particular his PTSD, is a result of a sexual assault by a corpsman during service.  

In this context, the Board notes that, to establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

There also are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than the veteran's service records which may corroborate his or her account of the stressor incident.  Review of the record shows the Veteran has been properly advised that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of her claimed in-service stressor.  See June 2010 notice letter.  

Furthermore, for personal assault PTSD claims, an after-the-fact medical opinion may serve as the credible supporting evidence of the reported stressor.  Patton v. West, 12 Vet. App. 272, 280 (1999).  Additionally, a Veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).

The Veteran has submitted a letter from a non-VA psychiatrist, dated April 2010, reflecting a diagnosis of depression and anxiety, which he attributed to the military sexual trauma as reported by the Veteran.  However, as the psychiatrist did not have access to the evidence of record, which is necessary to determine whether behavioral changes during service point to the possibility of sexual assault in rendering his conclusion.  Thus, its probative value is greatly diminished. 

The Veteran was afforded a VA mental disorders examination in March 2011.  The examiner conducted a thorough review of the record, as well as a lengthy diagnostic interview, before concluding that the Veteran does not have an acquired psychiatric disorder that is the result of military sexual trauma.  In this regard, although neuropsychological testing indicated that the Veteran likely suffers from PTSD, the examiner found that the Veteran does not have PTSD, and that all of his mental health disorders are related to his chronic musculoskeletal pain.  The examiner also noted that three separate non-judicial punishments the Veteran incurred during service, after the alleged assault, were not indicators of behavioral change that is indicative of a recent assault or sexual trauma.  However, the Board finds that the examiner's conclusions are inadequate, as they are not supported by sufficient rationale and appear to be internally inconsistent.  Thus, remand is required so that a new VA examination may be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment records prior to December 2006.  All reasonable attempts should be made to obtain such records, to include searches of non-digital and retired records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e).

2.  Return the record to the VA examiner who offered the etiological opinion as to the Veteran's lumbar spine and cervical spine disorders in April 2016.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the April 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner is asked to identify all of the diagnoses referable to the Veteran's lumbar spine and cervical spine, including the diagnoses of spondylolisthesis and osteoarthritis that are documented in the VA clinical notes, and furnish an opinion with respect to the following questions:

	(A) Is it at least as likely as not (probability of 50
or greater) that any diagnosed cervical or lumbar spine disorder is related to the Veteran's military service, to include his described fall down a 12 foot ladder in service?

In answering this inquiry, the examiner must consider the December 1999 X-ray study which identified an area of possible old trauma to the cervical spine, as well as the Veteran's assertions as to experiencing back and neck pain ever since the in-service fall.  

(B)  For any disorder that is determined to be congenital in nature, to include a July 2010 MRI reflecting a finding of "congenitally narrowed spinal canal at C4 and C5," the examiner should address the following inquiries:

(i) Does the disability constitute a defect or a disease (in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease for VA purposes according to VAOPGCPREC 82-90)?

(ii) If such a diagnosis is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during service? If so, please identify the additional disability.

(iii) If the examiner finds that such is a disease, was it aggravated by military service beyond the natural progression? Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.

In offering such opinions, the examiner should consider the full record.  The rationale for any opinion offered should be provided.

3.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any acquired psychiatric disorder found to be present.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner should identify all of the Veteran's acquired psychiatric disorders and answer the following questions:

(A) Is it at least as likely as not (probability of 50 percent or greater) that an acquired psychiatric disorder, to include PTSD had its onset as a result of the Veteran's service, to include an incident of military sexual trauma?  

In answering this inquiry, the examiner must carefully review the record, including the Veteran's description of the incident and his reaction to it.  The examiner must also indicate whether the service personnel records or service treatment records contain indicators of behavioral changes consistent with an individual who has been assaulted, with particular focus on the three non-judicial punishments that the Veteran received in 1967 and 1968.  

(B) For all psychiatric disorders that are not directly related to an event or incident of service, to include personal assault or sexual trauma, the examiner is asked to state whether such were caused or aggravated by a service-connected disability, including his now service-connected headaches.  In answering this inquiry, the examiner must consider the March 2011 findings that the Veteran's acquired psychiatric disorder is best attributed to his chronic pain.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In offering such opinions, the examiner should consider the full record. The rationale for any opinion offered should be provided.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


